        CASE 0:20-cv-01236-NEB-KMM Doc. 45 Filed 08/05/21 Page 1 of 2




                      And UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 ANTWOYN TERRELL SPENCER,                          Case No. 20‐CV‐1236 (NEB/KMM)

                      Plaintiff,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 UNITED STATES BUREAU OF PRISONS,
 WARDEN      J.  FIKES, CAPTAIN
 WARLICK,    LIEUTENANT   WEBER,
 LIEUTENANT      GRAVDAHL,    and
 OFFICER G. WHITE,

                      Defendants.



       The Court has received the June 1, 2021 Report and Recommendation of United

States Magistrate Judge Katherine M. Menendez. (ECF No. 44.) No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation (ECF No. 44) is ACCEPTED;

       2.     Spencer’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

              and
       CASE 0:20-cv-01236-NEB-KMM Doc. 45 Filed 08/05/21 Page 2 of 2




      3.    Defendants’ motion to dismiss for failure to state a claim (ECF No. 33) is

            DENIED AS MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: August 5, 2021                        BY THE COURT:

                                             s/Nancy E. Brasel
                                             Nancy E. Brasel
                                             United States District Judge




                                         2
